None of the claims for the correction of the finding can be allowed. The issues of the negligence of the defendant and the contributory negligence of the plaintiff were issues for the court to settle, since their determination involved the ascertainment of what would have been the conduct of the ordinarily prudent person similarly circumstanced to the employee of the defendant and to the plaintiff, and then the application of this standard to the facts found by them. Farrell v. Waterbury Horse Railroad Co.,60 Conn. 239, 257, 21 A. 675, 22 id. 544. The conclusions reached by the trial court were conclusions of mixed law and fact and therefore conclusive upon both *Page 733 
of these issues. None of the reasons of appeal are well taken.
   There is no error.